DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None 
Cancelled: None  
Added: None 
Therefore Claims 1 – 14 are now pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed after the mailing date of the Response to Office Action dated 02/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
Applicant argues: “Regarding independent Claims 1 and 11, each of which possessing their own unique scope, the Office Action states that Yang teaches "a second driver couplet (520 & 540) including a second gate driver (540) and a second source driver (520) for operating the second TFT transistors (transistor connected to 520 & 540) of each of the sub-pixel cells (500)"; however, the Applicant respectfully notes that Yang teaches that each of its pixel elements is not being driven from two separate redundant driver couplets with the same image data, but instead image data on what the Office action labels as its "first transistor" and a different "compensation image" such as a black image on the second transistor.”
Examiner respectfully disagrees with the applicant in that Yang FIG 5 and Paragraph [0012] does show and teach that the second driver couplet (520 & 540) for operating the second TFT (transistor connected to 520 & 540). Applicant’s argument that each of its pixel elements is not being driven from two separate redundant driver couplets with “the same image data” is not stated in the claim limitation. The claims only recites the connection of the driver couplets to the respective TFT of each of the pixel as shown in FIG 5, no image data being the same was mentioned, therefore without claiming this limitation, then Yang still teaches the limitations as presented.

Applicant argues: Yang suggests to one of skill in the art either displaying a black value at a pixel or the actual pixel data to improve motion picture quality, but does not offer a redundant fault tolerant data path through second drivers and transistors. Further, an automated search of the Yang reference failed to find any hits for the terms "fault" "tolerant" "reliable" "reliability" or "redundancy", which are all terms associated with the technology of the claimed invention that a person of skill in the art would appreciate is absent from Yang. In view of In re Wesslau and Barnes-Hind/Hydro curve, the Office Action has impermissibly failed to consider the overall Yang reference, its true teachings, and its overall purpose.
Examiner respectfully disagrees with the applicant in that in the preamble of the claim recites a fault tolerant LCD display system, which can be broadly interpreted to mean that any compensation within an LCD that prevents any fault would be considered fault tolerant. Yang discloses in Paragraph [0014] that the pixel rows of another display block are simultaneously driven by a corresponding dummy gate signal to display the compensation image for improving motion image quality. Therefore by improving the image quality it is considered fault tolerant. Also Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 & 11. When reading the preamble in the context of the entire claim, the recitation “fault tolerant LCD” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
Therefore the rejection to the claims stands.

Applicant argues: the Office Action fails to say why there would have been a reasonable expectation of success in combining Yang (which taught black images inter-switched with image data in single pixels to improve motion picture quality but not enhance reliability or fault tolerance as failure of one pair of drivers would cause a black image and total signal loss) and the Dunn reference (which teaches every other line being switched by separate drivers and single transistors). The only way to have a reasonable expectation of success is to use the inventor's own path of the instant claims to create a new circuit implementation from scratch that doesn't use black data signals and has two transistors per cell each with the same image data (not with one black, one image) and two separate opposite driven gate-source drivers/couplets.
Examiner respectfully disagrees with the applicant in that Yang’s invention and Dunn’s invention are within the same field of endeavor and basically pursuing similar results with improving the picture quality of the LCD device. Also because the claim is more structural, Yang was used the show the structural features of the independent claims while the Dunn reference was used to enhance the structural features that were not taught in the Yang’s reference. Also the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
Therefore since applicant’s arguments were not persuasive, please see the rejection below.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 – 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang (US Publication 2006/0164380 A1, hereinafter “Yang”), in view of Dunn (US 2013/0176318 A1, hereinafter “Dunn” listed in the IDS filed 6 August 2018).

Consider claims 1 and 11.  Yang discloses: a LCD display system [E.g., FIG 5 and paragraphs 0012 and 0020] comprising:

a first driver couplet (510 & 530) including a first gate driver (530) and a first source driver (510) for operating the first TFT transistors (transistor connected to 510 & 530) of each of the sub-pixels (500); 
a second driver couplet (520 & 540) including a second gate driver (540) and a second source driver (520) for operating the second TFT transistors (transistor connected to 520 & 540) of each of the sub-pixel cells (500);
Yang fail to explicitly disclose: wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions.
Dunn discloses: a fault-tolerant LCD display system [E.g., paragraphs 0005 and 0009] comprising
an LCD panel having a plurality of sub-pixels (FIG 5 and Paragraph [0042]), each of said plurality of sub-pixels (FIG 5, shows subpixels) having a first switching transistor assigned to each point in the display at which distinct data consisting of a particular color and luminance can be displayed [In Fig. 3, each of such points has a first TFT “transistor 139” e.g., paragraph 0036];

a second driver couplet including a second gate driver [Fig. 3, second gate driver 137; e.g., paragraph 0034] and a second source driver [Fig. 3, second source driver 138; e.g., paragraph 0034] for operating the second TFT transistors of the sub-pixel [E.g., paragraph 0035]; and
wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions [This configuration is shown in Figs. 3 and 9; e.g., paragraph 0033].
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite directions in Yang’s invention as taught by Dunn’s invention.
The motivation for doing this would have been so that the loss of every other line of pixels may not be noticeable to the observer. Any loss in luminance due to the failure of every other line of pixels can be accounted for by increasing the backlight power/luminance (Dunn’s invention Paragraph [0007]).
Also, even though Yang fails to disclose wherein the first gate driver and the second gate driver feed into the LCD panel from opposite directions and wherein the first source driver and the second source driver feed into the LCD panel from opposite 

Consider claim 2, Dunn discloses: wherein the first driver couplet and the second driver couplet each respectively include a respective and separate power supply [In Fig. 3, first power supply 125 and second power supply 127 are such separate power supplies; paragraph 0034].

Consider claim 3.  Dunn discloses: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 4.  Dunn discloses: wherein the LCD panel comprises a plurality of pixels [Fig. 3 shows that the LCD panel comprises a plurality of subpixels; e.g., paragraph 0036], each of the subpixels including two separately controllable switching transistors [In Fig. 3, each pixel (picture element) has a first TFT “transistor 139” and a second TFT “transistor 139”; e.g., paragraph 0036].
Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500)

Consider claim 5.  Dunn discloses: wherein the LCD panel has first and second edges opposite each other and third and fourth edges opposite each other, and wherein the first and second gate drivers feed the LCD panel through the first and second opposite edges and the first and second source drivers feed the LCD panel through the third and fourth opposite edges [This is disclosed in Figs. 3 and 9].

Consider claim 6.  Yang discloses: a LCD display system [E.g., FIG 5 and paragraphs 0012 and 0020] comprising:
an LCD panel (Paragraph [0012 & 0020])
a first driver pair (510 & 530) including a first gate driver (530) and a first source driver (510) for operating the first TFT transistors (transistor connected to 510 & 530) of each of the sub-pixels (500); 
a second driver pair (520 & 540) including a second gate driver (540) and a second source driver (520) for operating the second TFT transistors (transistor connected to 520 & 540) of each of the sub-pixel cells (500);
Yang fails to explicitly disclose: wherein individual pixels of the LCD panel are driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair.
Dunn discloses a fault-tolerant LCD display system [E.g., paragraphs 0005 and 0009] comprising:
an LCD panel [E.g., paragraph 0028].

a second driver pair including a second gate driver [Fig. 3, second gate driver 137; e.g., paragraph 0034] and a second source driver [Fig. 3, second source driver 138; e.g., paragraph 0034]; and
wherein individual pixels of the LCD panel are driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair [E.g., paragraph 0035].
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein individual pixels of the LCD panel are driven simultaneously by the driver pairs, such that if one of the driver pairs experiences a fault, the other driver pair continues to drive the LCD panel without loss of information despite the fault within the one driver pair in Yang’s invention as taught by Dunn’s invention.
The motivation for doing this would have been so that the loss of every other line of pixels may not be noticeable to the observer. Any loss in luminance due to the failure of every other line of pixels can be accounted for by increasing the backlight power/luminance (Dunn’s invention Paragraph [0007]).

Consider claim 7.  Dunn discloses the apparatus of claim 6.
Dunn discloses: wherein the first driver pair and the second driver pair each respectively include independent and separate power supplies [In Fig. 3, first power supply 125 and second power supply 127 are such power supplies; paragraph 0034].

Consider claim 8.  Dunn discloses the apparatus of claim 6.
In addition, Dunn discloses: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 9.  Dunn discloses: wherein the LCD panel comprises a plurality of points in the display at which distinct data consisting of a particular color and luminance can be displayed [Fig. 3; e.g., paragraph 0036], each of the points including two separately controllable switching transistors [Fig. 3 shows two separately controllable switching transistors: a first transistor “transistor 139” and a second transistor “transistor 139”; e.g., paragraph 0036].
But Dunn apparently does not explicitly teach the italicized portions of: wherein the LCD panel comprises a plurality of sub-pixel cells, each of the sub-pixel cells including two separately controllable switching transistors.
Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500)

Consider claim 10.  Dunn discloses the apparatus of claim 6.
Dunn discloses: wherein the LCD panel has first and second edges opposite each other and third and fourth edges opposite each other, and wherein the first and second gate drivers feed the LCD panel through the first and second opposite edges and the first and second source drivers feed the LCD panel through the third and fourth opposite edges [This is disclosed in Figs. 3 and 9].

Consider claim 12.  Dunn teaches: further including two independent and separate power supplies respectively coupled to for the source drivers [In Fig. 3, first power supply 125 and second power supply 127 are such power supplies; paragraph 0034].

Consider claim 13.  Dunn teaches: wherein the LCD panel comprises a thin film transistor display [Paragraph 0033, “TFT array”].

Consider claim 14.  Dunn discloses: wherein the LCD panel comprises a plurality of points in the display at which distinct data consisting of a particular color and luminance can be displayed [Fig. 3 shows that the LCD panel comprises a plurality of such points; e.g., paragraph 0036], each of such points including two separately controllable switching transistors [In Fig. 3, each pixel (picture element) includes two separately controllable switching transistors: a first transistor “transistor 139” and a second transistor “transistor 139”; e.g., paragraph 0036].

Yang discloses: the driver pairs (FIG 5, 510 & 530 and 520 & 540) respectively connected to a first (transistor connected to 510 & 530) and second transistor (transistor connected to 520 & 540) within each of the individual sub-pixels (500).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625